Exhibit 10.38

 

LOGO [g18451ex10_37pg001.jpg]

AGREEMENT ON CONFIDENTIALITY, WORK PRODUCT, NON-COMPETITION, AND
NON-SOLICITATION

THIS AGREEMENT ON CONFIDENTIALITY, WORK PRODUCT, NON-COMPETITION, AND
NON-SOLICITATION (“Agreement”) is made and entered into as of this      day of
            , 20    , by and between                     , an individual
resident of the State of            (“Employee”), and FLEETCOR TECHNOLOGIES
OPERATING COMPANY, LLC, a Georgia limited liability company, for itself and its
applicable parent and subsidiary companies (“Employer”).

W I T N E S S E T H:

WHEREAS, Employee and Employer are parties to that certain offer letter (the
“Offer Letter”), dated as of                     , which relates to the terms
and conditions of Employee’s employment and contemplates Employee entering into
this Agreement;

WHEREAS, during Employee’s employment with Employer, Employee will have access
to certain information of central importance to the business of Employer, and
disclosure of such information to, or its use by, others could cause substantial
harm to Employer; and

WHEREAS, Employee’s services are of a special character which have a unique
value to Employer, the loss of which cannot be adequately compensated by damages
in an action at law and if used in competition with Employer could cause serious
harm to Employer;

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

  Section 1 Confidentiality, Work Product, Non-Competition, and Non-Solicitation
Provisions.

 

  1.1 Definitions. For the purposes of this Agreement, the following definitions
shall apply:

 

  (a) “Competitor” means the following businesses and their successor companies:

 

  (i) Fuel Card Companies (including but not limited to): Wright Express, US
Bank/Voyager, Visa Fleet, MasterCard Fleet, Citibank – PC Petroleum Business, GE
– Petroleum Business, JPMorgan Chase Fleet Card, UK Fuels, Radius Payment
Solutions, CSI, MultiService, DKV, UTA, e100, EdenRed, Sodexo, Cheque Dejeneur,
Embratec;

 

  (ii) Oil Companies (including but not limited to): Shell, BP, Chevron,
ExxonMobil, Valero, Sunoco, Speedway, Total, Statoil, Rosneft, Gazprom, Lukoil,
Petrobras, Ipiranga, Pemex, Repsol, OMV, Q8;

 

  (iii) Telematics Companies (including but not limited to): FleetMatics,
Sascar, Econtrack, Contrex, Tom Tom, Verizon (Networkfleet), Teletrac, Geotab,
GPS Insight, Telogis, Azuga, Nauman Wireless, GP Strakit, GPS Heros, Linxup;

 

  (iv) Corporate Payments Companies (including but not limited to): Card Groups,
such as, virtual cards, purchasing cards, T&E cards, payroll cards within US
Treasury Banks, such as, US Bank, PNC, Sun Trust) and American Express.



--------------------------------------------------------------------------------

  (b) “Confidential Information” means any confidential, proprietary business
information or data belonging to or pertaining to Employer that does not
constitute a “Trade Secret” (as hereinafter defined) and that is not generally
known by or available through legal means to the public, including, but not
limited to, information regarding Employer’s customers or actively sought
prospective customers, suppliers, manufacturers and distributors gained by
Employee as a result of Employee’s employment with Employer.

 

  (c) “Customer” means actual customers (including licensees, participants of
Employer’s networks and private label / co-brand card program sponsor customers)
or actively sought prospective customers (including licensees, participants of
Employer’s networks and private label / co-brand card program sponsor
prospective customers).

 

  (d) “Non-compete Period” means the period beginning on the date of this
Agreement and ending on the first anniversary of the termination of Employee’s
employment with Employer for any reason.

 

  (e) “Non-solicitation Period” means the two year period after Employee’s
employment with Employer terminates for any reason.

 

  (f) “Restricted Activities” means working in any executive, leadership,
management or consulting capacity.

 

  (g) “Restricted Business” means a business of the type conducted by Employer
during Employee’s employment, including:

 

  (i) Fuel Card Companies and oil companies in the fuel card issuing and
processing business; and

 

  (ii) Specialty Card Companies, includes any business type conducted by
Employer, such as Telematics, Corporate Payments, Lodging Cards, Food Cards,
Toll Cards, Maintenance Cards, if Employee was dedicated to such business during
Employee’s employment; and

 

  (iii) Any business conducted by the Employer during Employee’s employment,
where the business equates to 15% or more of the Employer’s Global Revenue,
during the Employee’s employment.

 

  (h) “Territory” means any geographic area in which Employer provided services
to its Customers and the businesses with which it transacted business within the
one (1) year prior to Employee’s termination, for any reason, from the
Employer’s employment.

 

2



--------------------------------------------------------------------------------

  (i) “Trade Secrets” means information or data of or about Employer, including
but not limited to technical or non-technical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, products plans, or lists of actual or potential
customers, clients, distributees or licensees, information concerning Employer’s
finances, services, staff, contemplated acquisitions, marketing investigations
and surveys, that (i) derive economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from their disclosure or use; and
(ii) are the subject of efforts that are reasonable under the circumstances to
maintain their secrecy.

 

  (j) “Work Product” means any and all work product, property, data
documentation or information of any kind, prepared, conceived, discovered,
developed or created by Employee for Employer or its subsidiaries, or any of
Employer’s or its subsidiary’s clients or customers.

 

  1.2 Trade Secrets, Confidential Information, and Work Product.

 

  (a) Employee hereby agrees that (i) with regard to each item constituting all
or any portion of the Trade Secrets and/or Confidential Information, at all
times during the term of employment and all times during which such item
continues to constitute a Trade Secret and/or Confidential Information under
applicable law:

 

  (i) Employee shall hold in confidence all Trade Secrets and all Confidential
Information and will not, either directly or indirectly, use, publish or
disclose any Trade Secrets or Confidential Information, without the prior
written consent of Employer;

 

  (ii) Further, Employee shall hold in the strictest of confidence all
Confidential Information related to private label / co-brand card sponsors,
resellers, product providers, and participants. Employee shall take proper
precautions to safeguard Confidential Information related to private label card
program sponsors and their customers. During the term of employment, Employee
will only utilize Confidential Information within the context of servicing the
private label card program sponsor, shall take all necessary precautions to
ensure Confidential Information related to private label card sponsor is
protected from unauthorized use by employees in other departments and shall take
all precautions to ensure private label program sponsor Confidential Information
is segregated from all other Employer data; and

 

  (iii) Employee shall immediately notify Employer of any unauthorized
disclosure or use of any Trade Secrets or Confidential Information of which
Employee becomes aware, and Employee shall assist Employer, to the extent
necessary, in the procurement or any protection of Employer’s rights to or in
any of the Trade Secrets or Confidential Information.

 

3



--------------------------------------------------------------------------------

  (b) Employee hereby acknowledges and agrees that the prohibitions against
disclosure of Confidential Information and Trade Secrets recited herein are in
addition to, and not in lieu of, any rights or remedies that Employer may have
available pursuant to the laws of any jurisdiction, to prevent the disclosure of
trade secrets or privileged or proprietary information, and the enforcement by
Employer of its rights and remedies pursuant to this Agreement shall not be
construed as a waiver of any other rights or remedies that it may possess in law
or equity.

 

  (c) Upon the request of Employer and, in any event, upon the termination of
Employee’s employment with Employer, Employee shall deliver to Employer all
memoranda, notes, records, manuals and other documents, including all copies of
such materials and all documentation prepared or produced in connection
therewith, pertaining to the performance of Employee’s services hereunder or
Employer’s business or containing Trade Secrets or Confidential Information,
whether made or compiled by Employee or furnished to Employee from another
source by virtue of Employee’s employment with Employer.

 

  (d) To the greatest extent possible, all Work Product shall be deemed to be
“work made for hire” (as defined in the Copyright Act, 17 U.S.C.A. §§ 101 et
seq., as amended) and owned exclusively by Employer. Employee hereby
unconditionally and irrevocably transfers and assigns to Employer all rights,
title and interest Employee may have in or to any and all Work Product,
including, without limitation, all patents, copyrights, trademarks, service
marks and other intellectual property rights. Employee agrees to execute and
deliver to Employer any transfers, assignments, documents or other instruments
which Employer may deem necessary or appropriate to vest complete title and
ownership of any and all Work Product, and all rights therein, exclusively in
Employer.

 

  1.3 Non-competition for a Period of One (1) Year.

 

  (a) Employee agrees that Employee will not, within the Territory and during
the Non-compete Period, either directly or indirectly, either alone or with any
individual partnership, corporation, association, or other entity, compete with
the Employer performing Restricted Activities in the Restricted Business;

 

  (b) Employee agrees that Employee will not, during the Non-compete Period,
accept employment with or act as an independent contractor for a Competitor
performing, within the Territory, Restricted Activities in the Restricted
Business; and

 

  (c) Employee agrees that Employee will not, during the Non-compete Period,
acquire or control or attempt to acquire or control any Competitor with respect
to which Employee had performed any services (including, without limitation,
financial analysis or negotiations) on behalf of the Employer.

Nothing contained in this Section 1 shall prohibit Employee from acquiring not
more than five percent (5%) of any company whose common stock is publicly traded
on a national securities exchange or in the over-the-counter market.

 

4



--------------------------------------------------------------------------------

  1.4 Non-solicitation During Employment Term. Employee hereby agrees that
Employee will not, during the term of Employee’s employment, either directly or
indirectly, alone or in conjunction with any other party:

 

  (a) solicit, divert or appropriate or attempt to solicit, divert or
appropriate, any Customer for the purpose of providing the Customer with
services or products competitive with those offered by Employer during such
term; or

 

  (b) solicit or attempt to solicit any employee, consultant, contractor or
other personnel of Employer or any of its subsidiaries to terminate, alter or
lessen that party’s affiliation with Employer or such subsidiary or to violate
the terms of any agreement or understanding between such employee, consultant,
contractor or other person and Employer.

 

  1.5 Non-solicitation During Non-solicitation Period. Employee hereby agrees
that Employee will not, during the Non-solicitation Period, either directly or
indirectly, alone or in conjunction with any other party:

 

  (a) solicit, divert or appropriate or attempt to solicit, divert or
appropriate, any business related to the Restricted Business from any of
Employer’s Customers; provided, however, that the covenant in this clause shall
limit Employee’s conduct only with respect to those Customers with whom Employee
had material business contact (through direct or supervisory interaction with
the Customer or the Customer’s account) during a period of time up to but no
greater than two (2) year prior to the last day of Employee’s employment; or

 

  (b) solicit or attempt to solicit any “key” employee, consultant, contractor
or other personnel of Employer or any of its subsidiaries to terminate, alter or
lessen that party’s affiliation with Employer or such subsidiary; provided,
however, that the covenant in this clause shall limit Employee’s conduct only
with respect to those “key” employees, consultants, contractors, or other
personnel with whom Employee had material business contact in connection with
Employee’s duties for Employer during a period of time up to but not greater
than two (2) year prior to the last day of Employee’s employment. For purposes
of this clause (b), “key” employees, consultants, contractors, or other
personnel are those with knowledge of or access to Trade Secrets and
Confidential Information.

 

  1.6 Severability. If a judicial or arbitral determination is made that any of
the provisions of this Section 1 constitutes an unreasonable or otherwise
unenforceable restriction against Employee the provisions of this Section 1
shall be rendered void only to the extent that such judicial or arbitral
determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to Employee. In this regard, Employee hereby agrees
that any judicial or arbitral authority construing this Agreement shall be
empowered to sever or modify any prohibited business activity or any time period
from the coverage of this Agreement, and to apply the provisions of this
Agreement to the remaining business activities, and the remaining time period
not so severed or modified by such judicial or arbitral authority.

 

5



--------------------------------------------------------------------------------

  1.7 Reasonable and Necessary Restrictions.

 

  (a) Employee acknowledges that during the course of Employee’s employment with
Employer that Employee has received or will receive and has had or will have
access to Confidential Information and Trade Secrets of Employer, including, but
not limited to confidential and secret business and marketing plans, strategies,
and studies, detailed client / customer lists and information relating to the
operations and business requirements of those clients / customers and,
accordingly, Employee is willing to enter into the covenants contained in this
Agreement in order to provide Employer with what he considers to be reasonable
protection for its interests.

 

  (b) Employee acknowledges that the restrictions, prohibitions and other
provisions in this Agreement are reasonable, fair and equitable in scope, terms
and duration, are necessary to protect the legitimate business interests of
Employer, and are a material inducement to Employer to provide the consideration
set forth in this Agreement.

 

  Section 2 Miscellaneous.

 

  2.1 Independent Obligations. The covenants in this Agreement shall be
construed as covenants independent of one another and as obligations distinct
from any other contract between Employee and Employer. Any claim that Employee
may have against Employer shall not constitute a defense to enforcement by
Employer of this Agreement.

 

  2.2 Survival of Obligations. The covenants in Section 1 shall survive
termination of Employee’s employment, regardless of who causes the termination
and under what circumstances.

 

  2.3 Notices. Any notice or other document to be given hereunder by any party
hereto to any other party hereto shall be in writing and delivered in person or
by courier, or sent by any express mail service, postage or fees prepaid at the
following addresses:

Employer

FleetCor Technologies Operating Company, LLC

5445 Triangle Parkway, Suite 400

Norcross, Georgia 30092

Attention: Crystal F. Williams

Employee: at the address specified below Employee’s signature or at such other
address or number for a party as shall be specified by like notice. Any notice
which is delivered in the manner provided herein shall be deemed to have been
duly given to the party to whom it is directed upon actual receipt by such party
or its agent.

 

  2.4

Assignment; Binding Effect. This Agreement is for the personal services of
Employee, and the rights and obligations of Employee under this Agreement are
not assignable or delegable in whole or in part by Employee without the prior
written consent of Employer. This Agreement is assignable in whole or in part by
Employer and Employee hereby consents to, and agrees to be bound by, any

 

6



--------------------------------------------------------------------------------

  such assignment. This Agreement inures to the benefit of, shall be enforceable
by and is binding upon, Employer and its successors and assigns, and Employee,
together with Employee’s executor, administrator, personal representative,
heirs, and legatees.

 

  2.5 Entire Agreement. This Agreement, together with the Offer Letter, is
intended by the parties hereto to be the final expression of their agreement
with respect to the subject matter hereof and is the complete and exclusive
statement of the terms thereof, notwithstanding any representations, statements
or agreements to the contrary heretofore made. Except as provided for in
Paragraph 1.6, this Agreement may be modified only by a written instrument
signed by all of the parties hereto.

 

  2.6 Governing Law and Choice of Forum. This Agreement shall be deemed to be
made in, and in all respects shall be interpreted, construed, and governed by
and in accordance with, the laws of the State of Georgia, not including the
choice-of-law rules thereof. Employee and Employer agree that any dispute
arising under or related to this Agreement shall be brought exclusively in the
state or federal courts of Georgia.

 

  2.7 Construction. No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority or by any board of arbitrators by reason of
such party or its counsel having or being deemed to have structured or drafted
such provision.

 

  2.8 Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Unless otherwise specified to the contrary,
all references to sections and paragraph headings are references to sections and
paragraph headings of this Agreement.

 

  2.9 Specific Performance. Each party hereto hereby agrees that any remedy at
law for any breach of the provisions contained in this Agreement shall be
inadequate and that the other parties hereto shall be entitled to specific
performance and any other appropriate injunctive relief in addition to any other
remedy such party might have under this Agreement or at law or in equity.

 

  2.10 Nature of Employment. Nothing in this Agreement is intended to or shall
be interpreted as creating employment for a specified period of time. Employee
understands and agrees that Employee’s employment with Employer shall be
employment-at-will which can be terminated at any time, without prior notice or
cause, by either Employee or Employer. No act, statement or conduct, of any
nature whatsoever, of any representative of Employer shall alter the nature of
Employee’s employment unless it is in writing.

 

  2.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC

 

Signature

 

Print Name

 

Title EMPLOYEE

 

Signature

 

Print Name Address:  

 

 

 

8